Citation Nr: 0906716	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral shoulder 
pain and grinding.

2.	Entitlement to service connection for lower back pain.

3.	Entitlement to service connection for chest pain.

4.	Entitlement to service connection for visual black spots 
and floaters.

5.	Entitlement to service connection for right ear hearing 
loss.

6.	Entitlement to an initial compensable evaluation for left 
ear hearing loss.

7.	Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome, status post 
surgical release.

8.	Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.

9.	Entitlement to an initial evaluation in excess of 10 
percent for chronic cervical strain.

10.	Entitlement to an initial 
compensable evaluation for chronic tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 
to January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to an initial compensable evaluation 
for chronic tonsillitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not demonstrate that 
the Veteran is currently diagnosed with a chronic 
bilateral shoulder disorder.

2.	The competent evidence of record does not demonstrate that 
the Veteran is currently diagnosed with a chronic disorder 
of the low back.

3.	The competent evidence of record does not demonstrate that 
the Veteran is currently diagnosed with a chronic disorder 
resulting in chest pain.

4.	The competent evidence of record does not demonstrate that 
the Veteran is currently diagnosed with a chronic vision 
disorder that results in visual black spots and floaters.

5.	The competent evidence of record does not demonstrate that 
the Veteran is currently diagnosed with right ear hearing 
loss for VA purposes that is etiologically related to 
active service.

6.	The Veteran's left ear hearing loss is productive of Level 
I hearing acuity.

7.	Right carpal tunnel syndrome is manifested by no more than 
subjective complaints of radiating pain and numbness and 
objective evidence of a mildly positive Tinel sign and 
mildly positive Phalen's test.

8.	Left carpal tunnel syndrome is manifested by no more than 
subjective complaints of radiating pain and numbness and 
objective evidence of a mildly positive Tinel sign and 
moderately positive Phalen's test.

9.	Chronic cervical strain is manifested by no more than 
subjective complaints of painful motion and fatigability 
and objective evidence of limitation of motion of the 
cervical spine.


CONCLUSIONS OF LAW

1.	A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.	A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	A disorder resulting in chest pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.	A vision disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	Right ear hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

6.	The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2008).

7.	The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2008).

8.	The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2008).

9.	The criteria for an initial evaluation in excess of 10 
percent for chronic cervical strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237, General Rating Formula for Diseases 
and Injuries of the Spine (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in February 2004.  
The RO's October 2003 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision with respect to the claims for 
service connection.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

With respect to the increased initial rating claims, the 
Board also notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service records and reports from the North Chicago VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded VA examinations in 
November 2003.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral Shoulder Pain, Low Back Pain, Chest Pain and Visual 
Black Spots

The Veteran maintains he suffers from disabilities resulting 
in bilateral shoulder pain, low back pain, chest pain and 
visual black spots and floaters.  

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with any disability resulting 
in symptoms of bilateral shoulder pain, low back pain, chest 
pain or visual black spots and floaters.  The Veteran has 
provided no competent medical evidence indicating he 
currently suffers from such disabilities.  Further, the Board 
observes the Veteran was provided VA examinations to 
determine whether the Veteran suffers from such disabilities.  
With respect to bilateral shoulder and low back pain, the 
Board observes the November 2003 VA general medical 
examination report reflects a normal shoulder and lumbar 
spine evaluation.  In addition, a November 2003 VA cardiology 
examination found no clinical evidence of a heart disability.  
Finally, a November 2003 VA ophthalmology examination found 
the Veteran has normal vision and ocular health with no signs 
of black dots/vitreal floaters.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of any disability resulting in 
symptoms of bilateral shoulder pain, low back pain, chest 
pain and visual black spots and floaters.  The Veteran has 
produced no competent evidence or medical opinion in support 
of his claim that he suffers from such disorders, and all 
evidence included in the record weighs against granting the 
Veteran's claim of service connection for these disabilities.  

Right Ear Hearing Loss

The Veteran contends he suffers from a right ear hearing loss 
disability due to acoustic trauma suffered during active 
service.  Certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Upon review, service medical records are negative for a 
hearing loss disability in the right ear.  Post service 
medical evidence include the reports of a November 2003 VA 
audiology examination.  The examination indicated the 
following puretone thresholds:



HERTZ

500
1000
2000
3000
4000
Right Ear
15
5
10
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

Considering the results of the November 2003 VA examination, 
it is clear that the Veteran does not currently suffer from a 
current right ear hearing loss disability for VA benefit 
purposes.  His puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, were less than 40 in all frequencies, and he 
did not show puretone thresholds of 26 or more in 3 or more 
frequencies in the right ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
Veteran has not identified any post-service testing revealing 
the presence of hearing loss disability in the right ear for 
VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
sensorineural hearing loss.  As Veteran has no competence to 
give a medical opinion on the diagnosis of a condition, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has right ear sensorineural hearing 
loss disability for VA purposes.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss has 
been evaluated as noncompensable under the provisions of 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2008).  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears. See 
38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the audiological evaluation in 
November 2003, pure tone thresholds for the left ear, in 
decibels were as follows:



HERTZ


500
1000
2000
3000
4000
10
10
5
40
45

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the left ear is 
I.  See 38 C.F.R. § 4.86(a).  Since the Veteran's right ear 
is not service-connected for hearing loss, the Board will 
assign a numeric designation of I pursuant to 38 C.F.R. § 
4.85(f) for purposes of determining the Veteran's disability 
evaluation from Table VII.  Entering the category 
designations for each ear into Table VII results in a zero 
percent disability rating under Diagnostic Code 6100.

The Board acknowledges the Veteran's statements that he is 
entitled to an evaluation in excess of zero percent for his 
left ear hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected left ear 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, supra; 38 
C.F.R. § 3.159(a)(1) and (2) (2008).

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the Veteran's left 
ear hearing loss.  The preponderance of the evidence is 
against his claim for a compensable rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Bilateral Carpal Tunnel Syndrome

As an initial matter, the Board observes that the Veteran's 
separate evaluations for bilateral carpal tunnel syndrome are 
rated under the same Diagnostic Code.  Moreover, as discussed 
below, the symptomatology for both disabilities has been 
identical throughout this appeal.  For these reasons, the 
Board will discuss entitlement to higher initial disability 
evaluations for these disabilities together.

The Veteran's bilateral carpal tunnel syndrome is evaluated 
as 10 percent disabling separately for each wrist by analogy 
under Diagnostic Code 8515 (2008).  Diagnostic Code 8515 
pertains to paralysis of the median nerve.  The Veteran 
contends that this condition causes increased pain and loss 
of grip strength, warranting a higher evaluation.

Initially, the Board observes the record indicates the 
Veteran is right-hand dominant.  See 38 C.F.R. § 4.69 (2008).  
Pursuant to diagnostic Code 8515 for the dominant (right) 
wrist, a 10 percent evaluation is warranted when there is 
mild incomplete paralysis of the median nerve.  A 30 percent 
evaluation is warranted when there is moderate incomplete 
paralysis.  A 50 percent rating is provided for severe 
incomplete paralysis.  A maximum 70 percent evaluation is 
warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

For the non-dominant (left) wrist, Diagnostic Code 8515 
provides for a 10 percent evaluation when there is mild 
incomplete paralysis of the median nerve.  A 20 percent 
evaluation is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is provided for severe 
incomplete paralysis.  A maximum 60 percent evaluation is 
warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
separate evaluations in excess of 10 percent for bilateral 
carpal tunnel syndrome are not warranted.  In this regard, 
the Veteran's right carpal tunnel syndrome is manifested by 
subjective complaints of radiating pain and numbness and 
objective evidence of a mildly positive Tinel sign and mildly 
positive Phalen's test, resulting in no more than mild 
incomplete paralysis.  Left carpal tunnel syndrome is 
manifested by no more than subjective complaints of radiating 
pain and numbness and objective evidence of a mildly positive 
Tinel sign and moderately positive Phalen's test, also 
resulting in no more than mild incomplete paralysis.

Specifically, a November 2003 VA orthopedic examination found 
excellent grip strength with no motor weakness and intact 
sensation bilaterally.  Both wrists had normal range of 
motion on dorsiflexion and palmar flexion without pain or 
weakness.  See 38 C.F.R. § 4.71a, Plate I (2008).  Finally, 
there was a mildly positive Tinel sign bilaterally and a 
positive Phalen's test bilaterally, mild on the right and 
moderate on the left.

In light of the evidence discussed above, the Board finds 
that separate evaluations in excess of 10 percent are not 
warranted for the Veteran's bilateral carpal tunnel syndrome.  
In this regard, the symptomatology related to the bilateral 
carpal tunnel syndrome does not more closely approximate 
"moderate" incomplete paralysis of the median nerve.  

The Board acknowledges the November 2003 VA examination 
report reflects a "moderately" positive Phalen's test on 
the left wrist.  However, when viewed in light of the 
entirety of the evidence, including full range of motion of 
the left wrist without pain or weakness and normal grip 
strength with intact sensation, the Board finds that the 
Veteran's left carpal tunnel syndrome more closely 
approximates "mild" incomplete paralysis of the median 
nerve.

As a preponderance of the evidence is against the assignment 
of separate evaluations in excess of 10 percent for the 
Veteran's bilateral carpal tunnel syndrome, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Chronic Cervical Strain

The Veteran's chronic cervical strain has been assigned an 
initial evaluation of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  Disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The Formula provides the following ratings, in 
relevant part:
A 10 percent evaluation is warranted when forward flexion of 
the cervical spine is greater then 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or there exists muscle spasm, guarding or 
localized tenderness.

A 20 percent evaluation is warranted where forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees. 

A 30 percent evaluation is warranted where flexion of the 
cervical spine is limited to 15 degrees or less; or when 
there is favorable ankylosis of the entire cervical spine.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, and they "are meant 
to encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 degrees  
Id, Note (1).  Ranges of motion are to be rounded to the 
nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical 
spine segments.  Id., Note (6).


As noted above, the Veteran has been assigned an initial 10 
percent evaluation for his cervical spine disability.  Having 
considered the evidence of record, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for his cervical spine disability at any point 
during the appeal period.  In this regard, the Board notes 
that the Veteran's cervical spine disability is manifested by 
subjective complaints of pain, fatigability and objective 
evidence of limitation of motion of the cervical spine.  
However,  there is no evidence of ankylosis of the cervical 
spine or the entire spine.

With regards to range of motion testing, a November 2003 VA 
orthopedic examination noted the Veteran as having full 
forward flexion from zero to 45 degrees, extension from zero 
to 15 degrees, left and right lateral flexion from zero to 30 
degrees bilaterally and left and right lateral rotation from 
zero 60 degrees bilaterally.  The examiner found no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
orthopedic manifestations of his cervical spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 10 percent 
is not warranted as there is no medical evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees or combined range of motion of the 
lumbar spine limited to 170 degrees at any point during the 
appeal period.  Id.  In addition, there is no objective 
evidence of ankylosis of the cervical spine or of the entire 
spine during this period.  Id.

In light of the above, the Board finds that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for his service-connected cervical spine disability.  The 
Board has considered whether the benefit of the doubt rule 
applies to the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for 
an increased initial evaluation for chronic cervical strain 
must be denied.

As a final note, the Board has also considered whether a 
separate evaluation for neurological disability is warranted.  
In this regard, the Board notes that the November 2003 VA 
examination report indicates no neurologic findings in the 
Veteran's upper extremities.  Thus, the Board finds that a 
separate evaluation for neurological disability is not 
warranted.


ORDER

Service connection for bilateral shoulder pain and grinding 
is denied.

Service connection for lower back pain is denied.

Service connection for chest pain is denied.

Service connection for visual black spots and floaters is 
denied.

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.

An initial evaluation in excess of 10 percent for right 
carpal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for chronic 
cervical strain is denied.


REMAND

In the February 2004, rating decision, the RO granted service 
connection for chronic tonsillitis and assigned an initial 
noncompensable evaluation.  The Veteran then submitted a 
timely Notice of Disagreement (NOD) with the RO denial in 
February 2005.  The RO has not issued a statement of the case 
(SOC) to the Veteran which addresses his NOD as to the issue 
of chronic tonsillitis.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26 (2008).  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an initial 
compensable evaluation for chronic 
tonsillitis.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


